 


109 HR 403 IH: Hope Plus Scholarship Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 403 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Paul (for himself, Mr. Sensenbrenner, Mr. Bartlett of Maryland, Mrs. Musgrave, and Mr. Mario Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the Hope Scholarship Credit to be used for elementary and secondary expenses. 
 
 
1.Short titleThis Act may be cited as the Hope Plus Scholarship Act of 2005. 
2.Hope Scholarship Credit available for elementary and secondary educational expenses 
(a)In generalSubsection (f) of section 25A of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(3)Special rule for Hope Scholarship CreditIn the case of the Hope Scholarship Credit, the term qualified tuition and related expenses shall include qualified elementary and secondary education expenses (as defined in section 530(b)(4)); except that— 
(A)such term shall include a contribution or gift to the school (other than the home school) at which dependents of the taxpayer are attending, and 
(B)the term school shall include a home school.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2004. 
 
